Citation Nr: 1231203	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  04-36 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for hypertension, claimed as a heart condition, to include as secondary to service-connected generalized anxiety disorder. 

2. Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Navy from October 1947 to August 1953. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2004 and July 2004 rating decisions by the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).  The January 2004 decision denied service connection for a heart condition, to include as secondary to generalized anxiety disorder and the July 2004 decision denied entitlement to TDIU. 

These claims were previously before the Board in May 2007.  At that time, the Board denied service connection for a heart disability, and remanded the claim for TDIU. 

Regarding the claim of service connection for a heart disability, the Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In a May 2008 Order based on a Joint Motion for Remand, the Court vacated the Board's decision on that issue and remanded the claim to the Board for further development.  

The Board, in turn, issued a January 2009 decision remanding the issue of entitlement to service connection for a heart condition to the RO for further development.  The Board recharacterized the issue to better reflect the actual diagnosis in this case. 

In October 2009, the Board remanded the case again to the RO to obtain records from the Social Security Administration (SSA).  The Board again remanded the case in September 2011 to obtain an additional medical opinion.  

The issues of entitlement to service connection for posttraumatic stress disorder, hearing loss and tinnitus have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Hypertension, claimed as a heart condition, was not manifest during the Veteran's active duty service or for many years thereafter, is not otherwise related to such service, and is not causally related to or aggravated by the Veteran's service-connected generalized anxiety disorder.

2.  The Veteran's service-connected generalized anxiety disorder does not render him unable to secure and follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  Hypertension, claimed as a heart condition, was not incurred in or aggravated by the Veteran's active duty service, nor may it be presumed to be incurred in or aggravated by such service, nor is it proximately due to or the result of the Veteran's service-connected generalized anxiety disorder.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).

2.  The criteria for entitlement to a total disability evaluation based on individual unemployability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 4.16 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Duty to Notify

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

With respect to the issue of hypertension, the Veteran was sent a letter in September 2003 that fully addressed all notice elements with respect to secondary service connection and was sent prior to the initial RO decision in this matter.  Likewise, with respect to the issue of TDIU, the Veteran was sent a letter in May 2004 that fully addressed all notice elements and was sent prior to the initial RO decision.  The letters provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  

Moreover, in April 2008 and October 2009 letters, the Veteran was informed of what type of information and evidence was needed to establish a disability rating and effective date.  The Board acknowledges that, in the present case, these letters were not issued prior to the adverse determinations on appeal.  However, as the issues on appeal were thereafter readjudicated in subsequent supplemental statements of the case, any timing deficiency has been appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board observes that the Veteran has never been informed of the information and evidence necessary to substantiate his claim for hypertension as directly related to service.  Nevertheless, the Veteran has never asserted, nor is there any medical evidence indicating, that his hypertension is directly related to service.  Moreover, although the notice was issued for another disability, the Veteran was informed of the information and evidence needed to establish service connection on a direct basis in an October 2002 letter.  In other words, from that communication, a reasonable person would be able to understand the requirements for direct service connection.  Additionally, the Veteran is represented by a National Service Organization that also has knowledge of the requirements needed for direct service connection.  Thus, the Board finds no prejudice to the appellant in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet.App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the appellant has been prejudiced thereby).  Accordingly, no further development is required with respect to the duty to notify.


Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, VA treatment records and VA examinations.  The RO has attempted to obtain all private treatment records identified by the Veteran.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  Moreover, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Finally, the Board finds that there was substantial compliance with January 2009, October 2009, and September 2011 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In particular, the Board in January 2009 directed the RO to afford the Veteran a VA examination to determine whether his hypertension was proximately due to or aggravated by his service-connected anxiety disorder.  To this end, the Veteran was afforded a VA examination in March 2009.  Subsequently, in October 2009, the Board directed the RO to obtain the Veteran's SSA records, which were requested by the RO.  However, the SSA informed the RO that the Veteran's records had been destroyed.  The RO notified the Veteran of this fact in a January 2011 letter and prepared a Formal Finding of Unavailability of SSA records in March 2011.  Thus, any further attempts to obtain these records would be futile.  

Subsequently, in the September 2011, the Board remanded the case to obtain an addendum opinion on aggravation, which was accomplished in October 2011.  The March 2009 VA examination, along with the more recent addendum, offer a clear opinion as to whether the Veteran's hypertension was  proximately due to or aggravated by his service-connected anxiety disorder and provided a rationale for the opinion.  Accordingly, the Board finds that there was substantial compliance with all prior remand directives and, therefore, no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries, 22 Vet. App. at 104 (2008).

II.  Service Connection for Hypertension

The Veteran is seeking entitlement to service connection for hypertension, claimed as a heart condition.  Specifically, he is claiming that his hypertension is secondary to his service-connected generalized anxiety disorder.  Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as cardiovascular-renal disease, including hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also warranted for a disability, which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  The Court has also held that service connection can be granted for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  The Board also notes that a revised version of 38 C.F.R. § 3.310 became effective October 10, 2006.  The amended version essentially provides that VA will not concede aggravation of a nonservice-connected disease or injury by a service-connected disease or injury unless the baseline level of severity is established by medical evidence.  The regulation further sets out the procedure for determining the extent of any aggravation.  

The Board observes that when determining service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004); see also Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  However, in the instant case, the Veteran has never asserted that his hypertension is directly related to service or that he was diagnosed with hypertension within one year of service.  Rather, he has consistently claimed that his hypertension is secondary to his service-connected anxiety disorder.   Significantly, service treatment records are silent with respect to any findings of hypertension and there is no medical evidence of hypertension within one year of service.  In sum, there is no support for an award of service connection under a direct or presumptive basis of entitlement.  

Accordingly, this analysis will primarily address whether the Veteran's hypertension is secondary to his service-connected generalized anxiety disorder.  VA treatment records indicate that the Veteran was diagnosed with hypertension sometime in 2003.  While clinical records continue to document treatment for hypertension, they do not provide any opinion as to its etiology.  

In October 2003, the Veteran was afforded a VA examination.  The claims file was reviewed.  After examining the Veteran, the examiner determined that no heart disease was detected clinically and EKG revealed sinus bradycardia.  However, the examiner did diagnose history of mild essential hypertension, which was controlled on current medications.  The examiner did not offer an opinion on whether the Veteran's hypertension was secondary to his anxiety disorder.  

Given that no opinion was proffered, the Veteran was afforded another VA examination in March 2009.  The claims file was reviewed.  After examining the Veteran, the examiner diagnosed mild essential hypertension, consistent with natural aging.  Minimal medical therapy was required and there were no residuals.  The examiner opined that it was not caused by or related to the Veteran's service-connected anxiety disorder.  The examiner concluded that the preponderance of the medical evidence did not support anxiety as proximate cause of essential or chronic hypertension.  The Veteran's hypertension was mild and consistent with natural aging.  

However, as noted above, the Board determined in the September 2011 remand  that a further opinion was needed on aggravation.  In an October 2011 addendum, it was opined that the preponderance of the medical evidence did not provide for anxiety as a proximate cause or aggravant in chronic hypertension.  The examiner continued that the Veteran was in ninth decade of life and his hypertension was well-controlled on minimal antihypertensive therapy.   

Accordingly, based on the March 2009 VA examination with subsequent addendum, the Board finds that service connection for hypertension on a secondary basis is not warranted.  The March 2009 VA examination with addendum clearly found that the Veteran's hypertension was not caused by or aggravated by his service-connected anxiety disorder, as the hypertension was consistent with natural aging and was well-controlled on minimal antihypertensive therapy.  In sum, the examination report with addendum sets forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examination to be sufficient for appellate review and of high probative value.  Moreover, no other evidence of record refutes the examiner's opinion.

The Veteran has expressed his belief that his hypertension is due to his service-connected generalized anxiety disorder.  However, while he can report observable symptoms, given that he lacks any special medical expertise, the Board must find that he is not competent to give a medical opinion as to whether his hypertension is secondary to his service-connected generalized anxiety disorder.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In conclusion, a preponderance of the evidence is against the Veteran's claim of service connection for hypertension.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

III.  Total Disability Based on Individual Unemployability (TDIU)

The Veteran is also seeking entitlement to TDIU.  In order to establish service connection for a total rating based upon individual unemployability due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A.  § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards for an award of total rating based on unemployability.  When the veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned when there are two or more disabilities, at least one disability is ratable at 40 percent or more, and any additional disabilities result in a combined rating of 70 percent or more, and the disabled person is unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

The Veteran is service-connected for generalized anxiety disorder with history of psychogenic skin reaction and angioneurotic edema, currently evaluated as 30 percent disabling.  The Board denied entitlement to an increased rating in the September 2011 decision.  As the Veteran has no other service-connected disabilities, he does not meet the schedular requirements for a total disability rating based on individual unemployability due to service-connected disabilities under 38 C.F.R. § 4.16(a).  

However, as noted above, an extraschedular total rating based on individual unemployability may be assigned if unemployable by reason of service-connected disabilities.  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed.Reg. 2317 (1992).  Factors such as employment history, as well as educational and vocational attainments, are for consideration.

The Board emphasizes that a total rating based on individual unemployability is limited to consideration of service-connected disabilities.  The Board observes here that there is no evidence showing that the Veteran has been unable to obtain and retain substantially gainful employment due to his service-connected anxiety disorder.

The Veteran filed his claim in May 2004.  He indicated that he last worked as a carpenter in 1994.  Prior to his claim, the Veteran was afforded a VA psychiatric examination in March 2003.  It was observed that the Veteran was unemployed.  He had retired from construction in 1994, which he had been engaged in for almost 40 years.  VA treatment records do not reflect much treatment for the Veteran's psychiatric disorder.  An August 2004 treatment note reflects that he became anxious when driving in traffic.  A December 2005 note reflects a negative PTSD screen.  There was no current treatment for depression.  He denied anhedonia, or feeling down, depressed, or hopeless during the previous month.  A July 2006 note continues to show that he was not being treated for depression and he denied having symptoms of depression during the previous month.  Lastly, a February 2007 note continues to show a negative PTSD screen.  These records do not show that the Veteran's psychiatric condition renders him unemployable.  

A February 2011 opinion from the Veteran's VA physician indicated that the Veteran was unable to perform tasks that required prolonged standing or climbing ladders.

The Veteran was afforded another VA psychiatric examination in May 2011.  The examiner noted that there was occasional decrease in work efficiency or that there were intermittent periods of inability to perform tasks but, generally there was satisfactory functioning (routine behavior, self-care, and normal conversation).  The examiner commented that throughout the years, the Veteran's generalized anxiety disorder has manifested through symptoms of irritability, muscle, tension, sleep disturbance, and resulting interpersonal conflicts which may have resulted in difficulty in an occupational environment.  Now, retired, the Veteran was possibly more isolated due to these behavioral tendencies.  

Based on the evidence of record, the evidence simply fails to show that all forms of substantially gainful employment are precluded by the Veteran's service-connected disability alone.  The most recent VA examination only determined that there would be an occasional decrease in work efficiency or intermittent periods of inability to perform tasks.  However, there was no finding that the Veteran was unable to be substantially or gainfully employed due to his service-connected anxiety disorder.  Although the examiner observed that there may have been some difficulty in the occupational environment, this finding does not equate to an inability to be employable.  Rather, the examiner's opinion simply indicated that the Veteran had some occupational impairment with occasional decrease in work efficiency as contemplated in his currently assigned disability rating.  Moreover, the February 2011 opinion does not provide any indication that the Veteran's anxiety disorder affects his ability to maintain employment.  In contrast, it appears to suggest that physical disabilities hinder the Veteran's ability to do certain tasks required of a carpenter.  There is simply no medical evidence showing that the Veteran is unemployable due to his service-connected anxiety disorder.  

The Board has considered the Veteran's statements that he cannot work due to his service-connected anxiety disorder.  He is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the competent medical evidence offering detailed specific specialized determinations on the Veteran's employability are the most probative evidence; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay evidence has been considered together with the probative medical evidence clinically evaluating the affect the Veteran's service-connected disability has on his employability.  

In sum, the Board finds that the preponderance of the evidence is against entitlement to a total disability rating based on individual unemployability.  It follows that there is not such a balance of the positive evidence with the negative evidence to otherwise permit a favorable determination on this issue.  38 U.S.C.A.  § 5107(b).  



ORDER

Entitlement to service connection for hypertension, claimed as a heart condition, is denied.

Entitlement to TDIU is denied.  




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


